DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6, 7 and 16-27 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites, “wherein the pressurized air or gas is nitrogen gas”.  It is unclear how air can be nitrogen gas as air is a mixture of gasses, only part of which is nitrogen.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 25 and 26 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (WO 2014/110512 A1), cited in the IDS, in view of Thermoscientific (2014), and Li et al. (WO 2011 /139234 Al), Alfred et al. (2011), all of record, and Bauer et al. (EP 1020362 A2), translation.

Lee et al. teaches a method wherein dry, powder-like microcarriers (for cell cultivation) are sterilized with gamma-irradiation (Pg. 10, Paragraph [00046]) in and stored in a pouch (container which may be rigid) connected by transfer tubing to a disposable (single-use) bioreactor (Pg. 10, Paragraphs [00048]-[00049]) wherein the microcarriers are fed (aseptically) into the bioreactor by gravity (Pg. 11, Paragraph [00052]), and reading on Claims 1 in part, 6, 7, 16, 17, 22 in part, 23, 25 in part, and 26; 
wherein the conduit lines/transfer tubing may be reversibly blocked by one or more clamps (pinch valves) (Pg. 4, Paragraph [00011]), and reading on Claim 18.


Lee et al. does not teach wherein the microcarriers are transferred from a second container to a first container until a predetermined weight is obtained in the first container via a first transfer tubing between the containers with pressurized air or gas supplied by the second container via a first dip tube inserted into the second container, wherein the second container is then turned upside down during transfer of the material to the first container with pressurized air or gas, wherein the dry material is at the bottom of the inverted second container and the end of the first dip tube reaches above the level of the dry material,
weighing a portion of the dry material transferred to the first container in the first container, 
closing the connection between the second container and first container,
and transferring the dry material from the first container to a bioreactor with pressurized air or gas supplied to the first container via a second dip tube inserted into the first container, wherein the first container is inverted before transfer of the dry material to the bioreactor and wherein the dry material is at the bottom of the inverted first container and the end of the second dip tube reaches above the level of the dry material,
opening the connection between the second container and the first container and 
repeating the claimed steps, as now required by Claims 1 and 22;
wherein at least two portions of dry material are separately transferred from the supply of dry material to the first container and then separately transferred to the bioreactor, as required by Claim 3;
wherein the first and second containers are bottle shaped, as required by Claim 19;
wherein the first and second containers can hold 100 mL to 5L, as required by Claim 20;
wherein the bioreactor is disconnected from the first container after the dry material has been transferred from the first container to the bioreactor, as required by Claim 21;
wherein the steps are repeated one or more times, as required by Claim 22;
or wherein the first container, second container, first dip tube, second dip tube, first transfer tubing and second transfer tubing are initially sterilized by gamma radiation, as required by Claim 25.

Thermoscientific teaches a transfer system comprising:  a rigid container (2L bottle) holding material (capable of holding dry or liquid material); one or more flexible transfer tubings; one or more flexible vent tubings including a dip tubing inserted in the bottle shaped container and connected to a pump and transferring media from a first container with a dip tubing connected to a pump to a bioreactor via transfer tubing in a linear fashion (Pg. 2, steps 2-5 and Pg. 4, Column 1, Line 4).

Li et al. teaches a method for transferring a fluid from one chamber to another by pneumatic (air or gas) pressure through a pneumatic conduit (generally reading on a dip tube or tubing reaching into a container) (Abstract).

Alfred et al. teaches a method wherein microcarriers are weighed prior to addition to cells for culturing in a bioreactor (Pg. 811, Title and 812, Column 2, Lines 52-57 and Pg. 813, Column 1, Lines 1-17).

Bauer et al. teaches a method wherein dried material, such as spaghetti or macaroni (Pg. 1, Paragraph [0002]) is weighed in a weighing container after sterilization and prior to filling into a sterile container at a desired filling weight (Pg. 3, Paragraphs [0009] and [0011] and Pg. 5, Paragraph [0018]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that material (dry or liquid) may be removed from one container and transferred to another container in only a finite number of ways, by either gravity, pumping air/gas in, flushing or siphoning (see Bivens et al. below).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;


In this instance, those of ordinary skill in the art would have been motivated to modify the microcarrier dispensing method of Lee et al., which relied on gravity for the pneumatic dispensing method of Thermoscientific and Li et al. because this would allow the practicing artisan to configure the bioreactor system in multiple ways rather than simply having the microcarrier container positioned over the bioreactor as necessary if relying on gravity alone, see for example, Thermoscientific wherein the transfer of medium from the first container to the bioreactor is linear rather than horizontal.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee et al., Thermoscientific and Li et al. of aseptically transferring dry material (microcarriers) from a first container to a bioreactor by use of pneumatic pressure supplied by a first dip tube to transfer microcarriers from a second container to a first container via transfer tubing and pressurized air or gas supplied by a second dip tube, closing the connection between the second container and first container, weighing a portion of the transferred microcarriers in the first container before transfer to the bioreactor, because Bauer et al. generally teaches transfer of a dry material to a weighing container, weighing the dry material in the weighing container and then transferring at least a portion of the weighed material to another sterile container.  This is no more than the application of known a technique (aseptic transfer by tubing of dry material from one container to another via pressurized air or gas and a dip tube) to a known method (aseptic transfer of weighed dry material from a weighing container to a filling container).  
The MPEP states:
The key to supporting any rejection under 35 U.S.C 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

It would have been obvious to those of ordinary skill in the art to modify the method of Lee et al., Thermoscientific, Li et al. and Bauer et al. of aseptically transferring microcarriers from a second container to first weighing container until a predetermined weight is reached, weighing the microcarriers in the first container and then transferring to a bioreactor with the use of pneumatic transfer via dip tubes and tubing to cause the movement of the microcarriers between containers because Thermoscientific and Li et al. generally teach the applicability of this technique to move material aseptically from one container to another, and Alfred et al, teaches weighing microcarriers before adding to a bioreactor.  The “predetermination” of a particular weight is a mental step on the part of the practitioner and does not materially distinguish the claimed method from that of the prior art.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to accurately determine the exact amount of microcarriers added to bioreactor and/or performing the cell culture in a batch configuration.
With regard to the limitations of Claims 1 and 22 of closing the connection between the second container and the first container, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to close the connection between the second container and first container because this would prevent transfer of more dry material than desired into the first (weighing) container. Those of ordinary skill in the art would have been motivated to make this modification in order to prevent more material than desired being transferred into either the weighing container or the bioreactor.

With regard to the limitations of Claims 1 and 22 of turning the containers upside down prior to transfer of the microcarriers, the ordinary artisan would recognize that the container system of the combined prior art would function in the same manner whether upside down or right side up and if the containers were upside down the dip tubing would reach above the level of the dry material as the dry material would fall to the neck of the container and away from the dip tubing rendering the end of the dip tube above the level of the dry material. There would have been a reasonable expectation of success in making these modifications because all of the references rely on the transfer of material from one container to another and there are only a finite number of ways this transfer is affected.



With regard to the limitation of Claim 19 that the first and second containers be bottle shaped, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to change the shape of the containers to a bottle shape because Thermoscientific teaches that a bottle shape is able to be used as a container.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification based on personal artisan preference and availability of containers.  The MPEP also states:
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

There would have been a reasonable expectation of success in making this modification because at least Thermoscientific teaches the utility of such a shape as a container.

With regard to the limitation of Claim 20 that the first and second containers hold 100mL to 5L, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to change the capacity of the containers to a specific volume because Thermoscientific teaches that a 2L bottle is able to be used as a container.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification based on personal artisan preference/need and availability of containers.  

The MPEP also states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

There would have been a reasonable expectation of success in making this modification because at least Thermoscientific teaches the utility of a container volume within the claimed range.

With regard to the limitation of Claim 21 that the bioreactor be disconnected from the first container after the dry material has been transferred from the first container to the bioreactor, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to close/disconnect the connection between the first container and the bioreactor because this would prevent transfer of more dry material than desired into the bioreactor as well as seal off an avenue of potential contamination.  Those of ordinary skill in the art would have been motivated to make this modification in order to prevent more material than desired being transferred into the bioreactor as well as potential contamination.  There would have been a reasonable expectation of success in making this modification because the compartmentalization of vessels in maintaining sterility is within the purview of those of ordinary skill in the relevant art.

With regard to the limitation of Claim 22 that the process be performed one or more times, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to repeat the method steps in order to have a continuous process rather than a single batch process.  The MPEP states:
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a continuous introduction of microcarriers introduced into the bioreactor.  There would have been a reasonable expectation of success in making this modification because the conversion from a batch to continuous process would be expected to function in the same way.

With regard to the limitation of Claim 25 that the first container, second container, first dip tube, second dip tube, first transfer tubing and second transfer tubing are initially sterilized by gamma radiation prior to the method, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to sterilize all the components of the system prior to the method because Lee et al. teaches the use of gamma sterilization of microcarriers in their container prior to use.  

Those of ordinary skill in the art before the effective filing date would have been motivated to extend the gamma sterilization to all the components of the system in order to assure sterility throughout the whole process.  There would have been a reasonable expectation of success in making this modification because the prior art acknowledges gamma sterilization as suitable for maintaining initial sterility.

Response to Arguments

Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 

The Applicant argues that that the Examiner has failed to establish a prima facie case of obviousness, noting the utilization of disparate teachings of various references disclosing aspects of the claimed invention and the allegation of improper hindsight recognition (Remarks, Pg. 7, Lines 22-29  and Pg. 8, Lines 1-4).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  


But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner maintains a finding of obviousness based on the reasoning provided in the above new rejections.

The Applicant argues that the Examiner has not established that the rationale to provide alternative means of dispensing microcarriers would have been apparent to those of ordinary skill in the art, particularly that Lee is concerned with a particular problem related to gravitational dispensing or that the reference provides a reason to look elsewhere for making the proposed modifications (Remarks, Pg. 8, Lines 5-16).

This is not found to be persuasive for the following reasons, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to modify the Lee reference in view of the cited prior art, the Examiner recognizes that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as discussed above, those of ordinary skill in the art would have been motivated to modify the microcarrier dispensing method of Lee et al., which relied on gravity for the pneumatic dispensing method of Thermoscientific and Li et al. because this would allow the practicing artisan to configure the bioreactor system in multiple ways rather than simply having the microcarrier container positioned over the bioreactor as necessary if relying on gravity alone, see for example, Thermoscientific wherein the transfer of medium from the first container to the bioreactor is linear rather than horizontal.

The Applicant argues that the Examiner has not presented sufficient facts from the cited references to provide motivation for the proposed modifications other than the accurate determination of the amount of microcarriers added to the bioreactor and the Examiner has utilized improper hindsight (Remarks, Pg. 8, Lines 26-30 and Pg. 9, Lines 1-5).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. 
 See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner maintains a finding of obviousness based on the reasoning provided in the above new rejections.

The Applicant argues that the claimed invention provides advantages not suggested by the prior art of increased efficiency and sterility as the system is self-contained and provides an opportunity for sterile intermediate transfer weighing for accuracy and the prior art does not teach the claimed invention (Remarks, Pg. 9, Lines 6-11).

This is not found to be persuasive for the reasoning provided in the above new rejections.  In response to Applicant's argument that the claimed invention provides increased efficiency and sterility and provides an opportunity for sterile intermediate transfer weighing for accuracy, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 2.Z1 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).





Claims 1, 3, 6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 and 26 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (WO 2014/110512 A1), cited in the IDS, in view of Thermoscientific (2014), and Li et al. (WO 2011 /139234 A1), Alfred et al. (2011), all of record, and Bauer et al. (EP 1020362 A2), translation, as applied to Claims 1, 3, 6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 25 and 26 above, and further in view of Condon et al. (WO 98/33886).

The teachings of Lee et al., Thermoscientific, Li et al., Alfred et al. and Bauer et al. were discussed above.

None of the above references taught wherein each portion comprises 1 g to 10 kg of dry material, as required by Claim 24.
Condon et al. teaches addition of a portion (66 g dry weight) of microcarriers to a container/bioreactor (Pg. 25, Lines 8-11).

 It would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the method of the combination of Lee et al., Thermoscientific, Li et al., Alfred et al. and Bauer et al. to utilize the dry weight of microcarriers as taught by Condon et al. because the reference teaches an amount within the claimed range as a suitable portion for use in a bioreactor.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification based on personal artisan preference and size of the bioreactor.  There would have been a reasonable expectation of success in making this modification because Condon et al. teaches the utility of an amount of dry microcarriers within the claimed range.

Claims 1, 3, 6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 and 27 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (WO 2014/110512 A1), cited in the IDS, in view of Thermoscientific (2014), and Li et al. (WO 2011 /139234 A1), Alfred et al. (2011), all of record, and Bauer et al. (EP 1020362 A2), translation, as applied to Claims 1, 3, 6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 25 and 26 above, and further in view of Bivens et al. (US 2006/0013061 A1).

The teachings of Lee et al., Thermoscientific, Li et al., Alfred et al. and Bauer et al. were discussed above.

None of the above references taught wherein the pressurized gas is nitrogen, as required by Claim 24.

Bivens et al. teaches that a transfer of dry materials through transfer lines may be accomplished by gravity, vacuum/suction or by pneumatic pressure for example, pressurized air or another gas, such as nitrogen (Pg. 2, Paragraph [0028]).

It would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the method of the combination of Lee et al., Thermoscientific, Li et al., Alfred et al. and Bauer et al. which teaches the movement of dry materials between containers via conduits/tubing by pneumatic gas pressure to utilize nitrogen gas as taught by Bivens et al. because the reference teaches the suitability of nitrogen gas in a pneumatic method of moving dry materials.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification based on personal artisan preference.  There would have been a reasonable expectation of success in making this modification because the art teaches the use of pneumatic pressure generally in the movement of dry materials and Bivens et al. teaches the utility of nitrogen gas in pneumatic pressure movement of dry materials.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/06/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653